               Case 18-10512-KBO   Doc 481-2   Filed 10/23/18   Page 1 of 16




                                       Exhibit A

                                    Proposed Order




102950217.19
                      Case 18-10512-KBO           Doc 481-2       Filed 10/23/18      Page 2 of 16




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )     Chapter 11
         In re:                                                  )
                                                                 )     Case No. 18-10512 (CSS)
                                 9
         Zohar III, Corp., et al.,                               )
                                                                 )     Jointly Administered
                                          Debtors.               )
                                                                 )     Docket Ref. No. ___

               ORDER IN AID OF IMPLEMENTATION OF THE GLOBAL SETTLEMENT
               AGREEMENT APPROVED IN THESE CASES ESTABLISHING CERTAIN
                PROCEDURES FOR THE INDEPENDENT DIRECTORS’ APPROVAL OF
                    MONETIZATION TRANSACTIONS AND RELATED RELIEF

                         Upon the Motion of the Debtors for Entry of an Order in Aid of Implementation of

         Global Settlement Agreement Establishing Certain Procedures for the Corporate Approval of

         Portfolio Company Transactions and for Related Relief (the “Motion”) [Docket No.__],10 of the

         above-captioned debtors and debtors-in-possession (collectively, the “Debtors”); and the Court

         having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

         §§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware, dated as of February 29, 2012; and consideration of the

         Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

         venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

         proper notice of the Motion having been provided, and it appearing that no other or further notice

         need be provided; and the Court having found and determined that the relief sought in the


         9
            The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
         follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
         III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
         Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         10
            All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
         terms in the Motion.


102950217.19
                     Case 18-10512-KBO           Doc 481-2      Filed 10/23/18      Page 3 of 16




         Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in interest

         and that the legal and factual bases set forth in the Motion establish just cause for the relief

         granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby

         ORDERED:

                1.      The Motion is GRANTED to the extent provided herein.

                2.      Joseph J. Farnan, Jr., as Independent Director, has been fully charged with

         governance of the Debtors under applicable Cayman or Delaware law, as applicable, to

         authorize, approve and consummate each Portfolio Company Transaction, including, but not

         limited to (i) authorizing the Debtors to vote or consent to any vote, as applicable, any and all

         Zohar Interests in favor of a Portfolio Company Transaction, (ii) exercising any rights with

         respect to the Zohar Interests to implement or consummate a Binding Portfolio Company

         Transaction, and (iii) authorizing and approving the Debtors’ release of any liens, claims or

         encumbrances in connection with a Portfolio Company Transaction.

                3.      The Debtors are authorized to consummate Portfolio Company Transactions in

         accordance with the Procedures as follows:

                                a.      The Debtors shall file and serve a notice describing the Binding
         Portfolio Company Transaction, the form of which is attached hereto as Exhibit I (a “Transaction
         Notice”), and a proposed order, the form of which is attached to the Proposed Order as Exhibit II
         (a “Proposed Transaction Order” and, after entry, a “Transaction Order”), to the Court, and will
         provide notice of the Binding Portfolio Company Transaction to the Patriarch Stakeholders and
         Other Stakeholders, any known creditor of the affected Debtor, any official committee appointed
         in these cases, the U.S. Trustee and any party having filed a notice requesting service pursuant to
         FED. R. BANKR. P. 2002 in the Chapter 11 cases (each an “Interested Party” and, collectively, the
         “Interested Parties”).

                                b.     The Debtors shall present any such Binding Portfolio Company
         Transaction to the Bankruptcy Court by filing the Transaction Notice (defined below). Such
         presentation will be for purposes of confirming the Independent Director’s authority to exercise
         any and all of the Debtors’ rights in connection with the authorization, approval and closing of
         such Binding Portfolio Company Transaction on behalf of the Debtors under the express terms of
         the Settlement Agreement. [Because the Other Stakeholders and the Patriarch Stakeholders, as

102950217.19
                                                           2
                     Case 18-10512-KBO         Doc 481-2      Filed 10/23/18     Page 4 of 16




         applicable, have agreed, upon the closing of a Portfolio Company Transaction, to release any
         liens, claims and encumbrances with respect to any related Zohar Interests or Zohar Portfolio
         Company Debt,] the Proposed Transaction Order with respect to such Portfolio Company
         Transaction will provide that any and all such liens, claims and encumbrances are released
         pursuant thereto and will attach to the Debtors’ proceeds of such Portfolio Company Transaction
         with the same validity and priority as those being released.

                              c.     No Binding Portfolio Company Transaction submitted with a
         Transaction Notice shall, under any circumstances, be subject to a higher and/or better
         bankruptcy auction process.

                                 d.     Because the various private sale and/or refinancing processes
         underlying the Monetization Process are being conducted by the Portfolio Companies with the
         joint oversight of the Independent Director and CRO, on behalf of the Debtors, and Ms. Lynn
         Tilton, on behalf of the Portfolio Companies, the Debtors may elect to exclude from any public
         filing, including any Transaction Notice or Transaction Declaration (as defined below), any
         material term the Independent Director determines, in consultation with Ms. Tilton and the
         Portfolio Companies’ investment bankers, would result in a negative impact on or financial
         consequence or impediment to (i) the closing of such Binding Portfolio Company Transaction, or
         (ii) the Debtors’ ability to maximize the value for their estates with respect to future Portfolio
         Company Transactions and achieve the Paid in Full amounts under the Settlement Agreement.
         Any such excluded information (“Excluded Transaction Information”) shall (x) not be publicly
         filed, (y) be delivered to the Mediator and to the chambers of the Hon. Christopher S. Sontchi,
         and (z) be provided on a confidential basis to the Other Stakeholders, the Patriarch Stakeholders
         and the U.S. Trustee, who shall not make such excluded material available to anyone else other
         than their professional advisors who agree in writing to maintain such information on a
         confidential basis. The foregoing is without prejudice to the right of any party to seek a separate
         order sealing any other information regarding a Portfolio Company Transaction.

                               e.     The Transaction Notice shall (subject to the immediately preceding
         paragraph) contain the following:

                        (i) a summary of the material terms of the Binding Portfolio Company
                            Transaction;

                        (ii) a declaration from the CRO and/or the CMO attesting to: (1) the material
                             terms of the sale process utilized for the Binding Portfolio Company
                             Transaction (e.g., identification of investment banker, timeframe of process,
                             number of CIMs sent out, number of third parties contacts, and number of
                             bids or LOIs received); (2) why, in the Debtors’ business judgment, such
                             Binding Portfolio Company Transaction represents the highest and/or best
                             offer with respect to the Debtors’ interests in such PC Assets; (3) whether the
                             process resulting in the Binding Portfolio Company Transaction was, in his
                             opinion, conducted in a commercially reasonable manner intended to achieve
                             the highest and best offer; (4) any information bearing on the conduct of the
                             sale process that would be relevant to the Court’s consideration of the Binding

102950217.19
                                                         3
                     Case 18-10512-KBO         Doc 481-2      Filed 10/23/18     Page 5 of 16




                            Portfolio Company Transaction, and (5) support for any finding of fact or
                            conclusion of law sought in a Transaction Order (a “Transaction
                            Declaration”). The basis of a Transaction Declaration may be supported by a
                            declaration from a banker or other financial professional hired at the Portfolio
                            Company level;

                        (iii) The Debtors will also file with the Transaction Notice a Proposed Transaction
                             Order: (w) authorizing the applicable Debtor to exercise any rights, including
                             any lender or shareholder approval rights, with respect to such Binding
                             Portfolio Company Transaction, as applicable; (x) holding that the Debtors’
                             interests in the subject Portfolio Company are being delivered to the purchaser
                             with good and marketable title; (y) approving the sale of the Debtors’ assets
                             free and clear of any liens, claims and encumbrances, provided that any such
                             order must provide that any and all such liens, claims and encumbrances
                             attach to the Debtors’ proceeds from such Portfolio Company Transaction
                             with the same validity and priority as those being released, and (z) such other
                             terms as the Debtors deem necessary, desirable or in the best interests of the
                             estate to facilitate the consummation of the Binding Portfolio Company
                             Transaction in a manner that maximizes value for the Debtors and their estates
                             for achieving the Paid in Full amounts under the Settlement Agreement; and

                        (iv) The hearing to consider such Binding Portfolio Company Transaction (a
                            “Hearing”) may be held within fourteen (14) days from the date of filing of a
                            Transaction Notice. Objections to any Transaction Notice shall be due at 4:00
                            p.m. (ET) on the date that is four (4) business days from the date of the
                            Hearing, with any replies due at 4:00 p.m. (ET) on the date that is two (2)
                            business days prior to the Hearing. The Debtors shall have the right, in their
                            sole discretion but in consultation with Ms. Tilton and the Portfolio
                            Companies’ investment bankers, to extend any deadline set forth herein or to
                            adjourn any Hearing to consider a Binding Portfolio Company Transaction.
                            Nothing set forth herein shall preclude any party-in-interest from seeking to
                            shorten the notice or deadlines set forth herein with respect to approval of a
                            Binding Portfolio Company Transaction or to seek to extend such deadlines or
                            adjourn any such Hearing, in each instance by separate motion for cause
                            shown.


                4.      No standing to participate in these Chapter 11 Cases shall be conferred on any

         party solely based on their participation as a potential bidder or bidder in the Monetization

         Process.

                5.      The Transaction Notice and Proposed Transaction Order, substantially in the

         forms attached to the Motion as Exhibits I and II, respectively, are approved.

102950217.19
                                                         4
                     Case 18-10512-KBO         Doc 481-2      Filed 10/23/18   Page 6 of 16




                6.      Nothing in this Order shall alter or impair the rights of the Debtors, the Other

         Stakeholders, and the Patriarch Stakeholders to receive payment of proceeds from a Portfolio

         Company Transaction pursuant to the Settlement Agreement.

                7.      The Debtors are authorized to execute and deliver all instruments and documents,

         and take such other action as may be necessary or appropriate to implement and effectuate the

         transactions contemplated by this Order.

                8.      This Court shall retain jurisdiction over any and all matters arising from the

         interpretation or implementation of this Order

         Dated: November ___, 2018
                Wilmington, Delaware
                                                    ___________________________________________
                                                    THE HONORABLE CHRISTOPHER S. SONTCHI
                                                    CHIEF UNITED STATES BANKRUPTCY JUDGE




102950217.19
                                                          5
               Case 18-10512-KBO    Doc 481-2   Filed 10/23/18   Page 7 of 16




                                   EXHIBIT I TO ORDER

                              Form of Transaction Notice




102950217.19
                      Case 18-10512-KBO           Doc 481-2      Filed 10/23/18      Page 8 of 16




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                            )    Chapter 11
         In re:                                             )
                                                            )    Case No. 18-10512 (CSS)
         Zohar III, Corp., et al.,1                         )
                                                            )    Jointly Administered
                                          Debtors.          )
                                                            )
                                                            )
                                                            )

               NOTICE OF BINDING PORTFOLIO COMPANY TRANSACTION PURSUANT TO
                        PORTFOLIO COMPANY TRANSACTION PROCEDURES

                  PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”), pursuant to the Order in aid of Implementation of the Global

         Settlement Agreement Approved in these Cases for Authority to Establish certain Procedures for

         the Corporate Approval of Portfolio Company Transactions and for Related Relief [Docket No.

         __] (the “Procedures Order”),2 intend to consummate the transaction (the “Portfolio Company

         Transaction”) described herein. The Portfolio Company Transaction is not subject to a higher

         and/or better bankruptcy auction process. This Notice is being provided in accordance with and

         sets forth the information required under the Procedures Order.

                  Material Economic Terms and Conditions of the Proposed Portfolio Transaction. The

         Portfolio Company Transaction contains the following material terms: [INSERT TERMS]



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
         follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
         III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
         Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
            All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
         terms in the Procedures Order or the Debtors’ motion granted by the Procedures Order [Docket No. ___],
         as applicable.


102950217.19
                         Case 18-10512-KBO          Doc 481-2       Filed 10/23/18     Page 9 of 16




                  Transaction Declaration. Attached hereto as Exhibit A is a declaration (the “Transaction

         Declaration”) by [Mr. Michael Katzenstein, the Debtors’ chief restructuring officer (the

         “CRO”)/Mr. Robert S. Kost, the Debtors’ chief monetization officer (the “CMO”)].

                  Proposed Transaction Order. Attached hereto as Exhibit B is a proposed order approving

         the Portfolio Company Transaction (the “Proposed Transaction Order”).

                  Procedures for Objecting to the Proposed Portfolio Company Transaction. Any objection

         to the proposed Portfolio Company Transaction (an “Objection”) must: (a) be in writing; (b)

         state with specificity the nature of the objection; and (c) be filed with the Bankruptcy Court and

         served on the (i) the Debtors, 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036

         (Attn: Michael Katzenstein, mike.katzenstein@fticonsulting.com,); (ii) counsel to the Debtors,

         Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

         DE      19801    (Attn:   Michael    R.    Nestor    and    Joseph   M.     Barry,   mnestor@ycst.com,

         jbarry@ycst.com); (iii) counsel to the Patriarch Entities, Gibson, Dunn & Crutcher LLP, 333

         South     Grand     Avenue,    Los        Angeles,   CA      90071   (Attn:     Robert   A.   Klyman,

         rklyman@gibsondunn.com) and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410,

         Wilmington, DE 19801 (Attn: Norman L. Pernick, npernick@coleschotz.com); (iv) counsel to

         U.S. Bank, as indenture trustee, Alston & Bird LLP, 90 Park Avenue, New York, New York

         10016 (Attn: John W. Weiss, john.weiss@alston.com); (v) counsel to MBIA Insurance Corp.,

         Cadwalader, Wickersham & Taft, LLP,200 Liberty Street, New York, New York 10281 (Attn:

         Gregory M. Petrick, gregory.petrick@cwt.com) and Pachulski Stang Ziehl & Jones LLP, 919 N.

         Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705 (Courier 19801)

         (Attn: Laura Davis Jones, ljones@pszjlaw.com); (vi) counsel to the Zohar III Controlling Class,

         Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, IL 60602-


102950217.19
                                                          2
                    Case 18-10512-KBO          Doc 481-2     Filed 10/23/18      Page 10 of 16




         4321 (Attn: Brian J. Lohan, brian.lohan@arnoldporter.com) and Womble Bond Dickinson (US)

         LLP, 222 Delaware Avenue, Suite 1501, Wilmington, DE 19801 (Attn: Matthew P. Ward,

         matthew.ward@wbd-us.com); and (vii) the Office of the United States Trustee for the District of

         Delaware, 855 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801 (Attn: Brya

         Keilson, brya.keilson@usdoj.gov) (the “Notice Parties”) on or before 4:00p.m. (ET) on the date

         that is fourteen (14) days from the date of this Notice. (the “Objection Deadline”).

                Hearing to Consider the Proposed Portfolio Transaction. If any Objections are filed and

         served, as outlined above, a hearing to consider such transaction shall be held before the Court

         on _______ __, 20__ at __:__ _.m. (ET). If no Objections are filed with the Court and served on

         the Notice Parties by the Objection Deadline in accordance with the terms of the Procedures

         Order, then the Court may enter the Proposed Transaction Order without further notice of a

         hearing.



         Dated: ______________, 2018           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/
                                               James L. Patton, Jr. (No. 2202)
                                               Robert S. Brady (No. 2847)
                                               Michael R. Nestor (No. 3526)
                                               Joseph M. Barry (No. 4221)
                                               Ryan M. Bartley (No. 4985)
                                               Shane M. Reil (No. 6195)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               Counsel to the Debtors and Debtors in Possession




102950217.19
                                                      3
               Case 18-10512-KBO    Doc 481-2   Filed 10/23/18   Page 11 of 16




                                   EXHIBIT II TO ORDER

                           Form of Proposed Transaction Order




102950217.19
                     Case 18-10512-KBO           Doc 481-2       Filed 10/23/18      Page 12 of 16




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )     Chapter 11
         In re:                                                  )
                                                                 )     Case No. 18-10512 (CSS)
                                 1
         Zohar III, Corp., et al.,                               )
                                                                 )     Jointly Administered
                                          Debtors.               )
                                                                 )     Docket Ref. No. ___

                         ORDER APPROVING CONSUMMATION OF PORTFOLIO
                                    COMPANY TRANSACTION

                         Upon the Order in Aid of Implementation of the Global Settlement Agreement

         Approved in these Cases for Authority to Establish certain Procedures for the Corporate

         Approval of Portfolio Company Transactions and for Related Relief, [Docket No. __] (the

         “Procedures Order”); and upon the notice filed with the Court on [                  ] [ ], 2018 [Docket

         No. __] (the “Transaction Notice”) 2 and the declarations attached thereto as Exhibits A and B;

         and the Court having jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334,

         and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated as of February 29, 2012; and this matter being a core proceeding

         pursuant to 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant to

         28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Portfolio Company Transaction

         having been provided to the Interested Parties, and it appearing that no other or further notice

         need be provided; and the Court having found and determined that the consummation of the


         1
            The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
         follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
         III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
         Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
            All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
         terms in the Procedures Order or the Transaction Notice, as applicable


102950217.19
                      Case 18-10512-KBO        Doc 481-2      Filed 10/23/18        Page 13 of 16




         Portfolio Company Transaction is in the best interests of the Debtors’ estates, their creditors, and

         other parties in interest; and any objections to the Portfolio Company Transaction having been

         withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

         therefor, it is hereby ORDERED:

                        1.      Joseph J. Farnan, Jr., as Independent Director, has been fully charged with

         governance of the Debtors under applicable Cayman or Delaware law, as applicable, to

         authorize, approve and consummate the Portfolio Company Transaction, including, but not

         limited to (i) authorizing the Debtors to vote or consent to any vote, as applicable, any and all

         Zohar Interests in favor of the Portfolio Company Transaction, (ii) exercising any rights with

         respect to the Zohar Interests to implement or consummate the Portfolio Company Transaction,

         and (iii) authorizing and approving the release of any liens, claims or encumbrances in

         connection with the Portfolio Company Transaction.

                        2.      The consummation of the Portfolio Company Transaction on the terms set

         forth in the Transaction Notice is legal, valid and properly authorized.

                        3.      Based upon, among other considerations, the Transaction Notice and the

         Transaction Declaration, the Independent Director’s authorization, approval and consummation

         of the Portfolio Company Transaction is prudent, in good faith and in the best interest of the

         Debtors’ estates and stakeholders and is fully consistent with the duties imposed upon him as a

         fiduciary.

                        4.      The sale of the PC Assets and the consideration provided by the Purchaser

         are fair and reasonable and shall be deemed for all purposes to constitute a transfer for

         reasonably equivalent value and fair consideration under the Bankruptcy Code and any other

         applicable law.


102950217.19
                                                      2
                    Case 18-10512-KBO          Doc 481-2     Filed 10/23/18     Page 14 of 16




                        5.     Effective as of the Closing, the sale of the PC Assets by the Debtors to the

         Purchaser shall constitute a legal, valid and effective transfer of the PC Assets notwithstanding

         any requirement for approval or consent by any person and shall vest Purchaser with all right,

         title and interest of the Debtors in and to the PC Assets, free and clear of all liens, claims,

         encumbrances and interests of any kind, pursuant to section 363(f) of the Bankruptcy Code with

         such liens, claims, encumbrances and interest attaching to the Debtors’ proceeds from such

         Portfolio Company Transaction with the same validity and priority as such released liens.

                        6.     The Purchaser is hereby granted and is entitled to all of the protections

         provided to a good faith buyer under section 363(m) of the Bankruptcy Code.

                        7. With the consent of the Patriarch Stakeholders and the Other Stakeholders, the

         sale of the Zohar Interests and/or Zohar Portfolio Company Debt, as applicable, is hereby

         approved free and clear of any liens, claims and encumbrances that could be asserted by any of

         the Patriarch Stakeholders and the Other Stakeholders, provided that any and all such liens,

         claims and encumbrances attach to the Debtors’ proceeds from such Portfolio Company

         Transaction with the same validity and priority as those being released hereby, and all such

         proceeds shall be delivered to the Debtors at closing.

                        8.     The Debtors are authorized to execute and deliver all instruments and

         documents, and take such other action—including the exercise any shareholder or lender

         approval rights —as may be necessary or appropriate to consummate, implement and effectuate

         the Portfolio Company Transaction.

                        9.      [INSERT ADDITIONAL TERMS AS NECESSARY]




102950217.19
                                                      3
                    Case 18-10512-KBO         Doc 481-2       Filed 10/23/18   Page 15 of 16




                        10.    This Court shall retain jurisdiction over any and all matters arising from

         the interpretation or implementation of this Order


         Dated: ____________________, 2018
                Wilmington, Delaware
                                                    ___________________________________________
                                                    THE HONORABLE CHRISTOPHER S. SONTCHI
                                                    CHIEF UNITED STATES BANKRUPTCY JUDGE




102950217.19
                                                     4
                    Case 18-10512-KBO        Doc 481-2     Filed 10/23/18    Page 16 of 16




                                                   Exhibit B

         The Debtors anticipate that the Portfolio Companies will implement one or more of the following
         possible transactions or possible combinations of transactions:

         A.     a sale and delivery of those certain equity or LLC interests (an “Equity Sale”) in a
                Portfolio Company of which the Debtors are record holders and all rights, benefits, and
                economic interests associated with such interests (the “Zohar Interests”) requiring the
                Debtors’ consent and approval through the Independent Director as contemplated by the
                Settlement Agreement;

         B.     a sale and delivery of 100% of the equity or LLC interests in a Portfolio Company where
                such equity or LLC interests are entirely Zohar Interests (a “Company Sale”) requiring
                the Debtors’ consent and approval through the Independent Director as contemplated by
                the Settlement Agreement;

         C.     a sale of all or substantially all of a Portfolio Company’s assets (an “Asset Sale”)
                requiring the Debtors’ consent and approval through the Independent Director as
                contemplated by the Settlement Agreement, including, but not limited to, voting any
                Zohar Interests and/or releasing any liens securing any Zohar Portfolio Company Debt
                (as defined below);

         D.     a sale, assignment or transfer of any outstanding loan obligations from a Portfolio
                Company to one of the Debtors (“Zohar Portfolio Company Debt”) requiring the
                Debtors’ consent and approval through the Independent Director as contemplated by the
                Settlement Agreement (a “Debt Sale”);

         E.     the refinancing of Zohar Portfolio Company Debt (a “Refinancing”) requiring the
                Debtors’ consent and approval through the Independent Director as contemplated by the
                Settlement Agreement;

         F.     a merger, consolidation, amalgamation, business combination or exchange that results in
                a change of control of a Zohar Portfolio Company (or other disposition of substantially
                all assets) requiring the Debtors’ consent and approval through the Independent Director
                as contemplated by the Settlement Agreement (a “Merger”); and/or

         G.     any other transaction that, consistent with the Procedures and requiring the Debtors’
                consent and approval through the Independent Director as contemplated by the
                Settlement Agreement, will monetize the value of the Debtors’ assets related to the
                Portfolio Companies (an “Other Transaction” and, together with an Equity Sale, a
                Company Sale, an Asset Sale, a Debt Sale, a Refinancing, and a Merger, the “Portfolio
                Company Transactions” with each being a “Portfolio Company Transaction”)
102950217.19
